     Case 2:16-cr-00020-TLN-DB Document 288 Filed 08/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                       No. 2:16-cr-00020-TLN
12                      Plaintiff,
13           v.                                       RELATED CASE ORDER
14    MARTY MARCIANO BOONE,
15                      Defendant.
16
      GENENTECH, INC.,                                No. 2:20-mc-00274-TLN-DB
17    (and its successors and assignees)
18                      Garnishee.
19

20
      GENENTECH, INC.,                                No. 2:21-mc-00189-MCE-AC
21    (and its successors and assignees)
22                       Garnishee.
23

24          The Court has reviewed the Government’s Notice of Related Cases, filed July 29, 2021.
25   (ECF No. 287.) Examination of the above-captioned actions reveals that they are related within
26   the meaning of Local Rule 123 (E.D. Cal. 1997). Under Local Rule 123, actions are related when
27   they involve the same parties and are based on a same or similar claim; when they involve the
28
                                                      1
     Case 2:16-cr-00020-TLN-DB Document 288 Filed 08/17/21 Page 2 of 2


 1   same transaction, property, or event; or when they “involve similar questions of fact and the same

 2   question of law and their assignment to the same Judge . . . is likely to effect a substantial savings

 3   of judicial effort.” L.R. 123(a). Further,

 4          [i]f the Judge to whom the action with the lower or lowest number has been assigned
            determines that assignment of the actions to a single Judge is likely to effect a
 5
            savings of judicial effort or other economies, that Judge is authorized to enter an
 6          order reassigning all higher numbered related actions to himself or herself.

 7
            L.R. 123(c).
 8
            Here, Applications for Writ of Garnishment are being filed in case number 2:20-mc-
 9
     00274-TLN-DB and 2:21-mc-00189-MCE-AC to enforce the criminal restitution order imposed
10
     against Defendant in case number 2:16-cr-00020-TLN. The actions involve the same parties,
11
     similar underlying alleged facts, and the same questions of law. As such, assignment to the same
12
     judge would “effect a substantial savings of judicial effort.” L.R. 123(a), see also L.R. 123(c).
13
            Relating the cases under Local Rule 123, however, merely has the result that both actions
14
     are assigned to the same judge, it does not consolidate the actions. Under the regular practice of
15
     this Court, related cases are generally assigned to the judge and magistrate judge to whom the
16
     first filed action was assigned. Should either party wish to consolidate the actions, the
17
     appropriate motion or stipulation must be filed.
18
            IT IS THEREFORE ORDERED that the action denominated 2:21-mc-00189-MCE-AC be
19
     reassigned to District Judge Troy L. Nunley and Magistrate Judge Deborah Barnes, and the
20
     caption shall read 2:21-mc-00189-TLN-DB. Any dates currently set in case number 2:21-mc-
21
     00189-MCE-AC are hereby VACATED.
22
     DATED: August 16, 2021
23

24
                                                            Troy L. Nunley
25                                                          United States District Judge
26
27

28
                                                        2
